SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of February 8, 2011,
is by and among Sombrio Capital Corp., a Nevada corporation (the “Parent”),
Strathmore Investments Inc., a Delaware corporation (the “Company”), and the
shareholders of the Company (each a “Shareholder” and collectively the
“Shareholders”).  Each of the parties to this Agreement is individually referred
to herein as a “Party” and collectively as the “Parties.”

BACKGROUND




The Company has 1,000 shares of common stock (the “Company Shares”) outstanding,
all of which are held by the Shareholders.  The Shareholders have agreed to
transfer the Company Shares in exchange for an aggregate of Six Million Four
Hundred Fifty Four Thousand Six Hundred Eighty One (6,454,681) newly issued
shares of common stock, par value $0.001per share, of the Parent (the “Parent
Stock”).

The exchange of Company Shares for Parent Stock is intended to constitute a
reorganization within the meaning of Section 351 of the Internal Revenue Code of
1986, as amended (the “Code”), or such other tax free reorganization or
restructuring provisions as may be available under the Code.

The Board of Directors of each of the Parent and the Company has determined that
it is desirable to effect this plan of reorganization and share exchange.

AGREEMENT




NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:

ARTICLE I

Exchange of Shares

SECTION 1.01.

Exchange by the Shareholders.  At the Closing (as defined in Section 1.02), the
Shareholders shall sell, transfer, convey, assign and deliver to the Parent all
of the Company Shares free and clear of all Liens immediately in exchange for an
aggregate of Six Million Four Hundred Fifty Four Thousand Six Hundred Eighty One
(6,454,681) shares of Parent Stock, in the amounts for each Shareholder set
forth on Exhibit A.

SECTION 1.02.

Closing.  The closing (the “Closing”) of the transactions contemplated by this
Agreement (the “Transactions”) shall take place at the offices of Sichenzia Ross
Friedman Ference LLP in New York, New York, commencing upon the satisfaction or
waiver of all conditions and obligations of the Parties to consummate the
Transactions contemplated hereby (other than conditions and obligations with
respect to the actions that the respective Parties will take at Closing) or such
other date and time as the Parties may mutually determine (the “Closing Date”).











ARTICLE II

Representations and Warranties of the Shareholders

Each Shareholder hereby jointly and severally represents and warrants to the
Parent, as follows:

SECTION 2.01.

Good Title.  The Shareholder is the record and beneficial owner, and has good
and marketable title to its Company Shares (as set forth on Exhibit A), with the
right and authority to sell and deliver such Company Shares to Parent as
provided herein.  Upon registering of the Parent as the new owner of such
Company Shares in the share register of the Company, the Parent will receive
good title to such Company Shares, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, shareholder
agreements and other encumbrances (collectively, “Liens”).

SECTION 2.02.

Power and Authority.  All acts required to be taken by the Shareholder to enter
into this Agreement and to carry out the Transactions have been properly taken.
 This Agreement constitutes a legal, valid and binding obligation of the
Shareholder, enforceable against such Shareholder in accordance with the terms
hereof.

SECTION 2.03.

No Conflicts.  The execution and delivery of this Agreement by the Shareholder
and the performance by the Shareholder of his obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Shareholder; and (iii) will not violate or
breach any contractual obligation to which such Shareholder is a party.  

SECTION 2.04.

No Finder’s Fee.  The Shareholder has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.

SECTION 2.05.

Purchase Entirely for Own Account.  The Parent Stock proposed to be acquired by
the Shareholder hereunder will be acquired for investment for his own account,
and not with a view to the resale or distribution of any part thereof, and the
Shareholder has no present intention of selling or otherwise distributing the
Parent Stock, except in compliance with applicable securities laws.

SECTION 2.06.

Available Information.  The Shareholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Parent.

SECTION 2.07.

Non-Registration. The Shareholder understands that the Parent Stock has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and, if issued in accordance with the provisions of this Agreement, will be
issued by reason of a specific exemption from the registration provisions of the
Securities Act which





2




depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Shareholder’s representations as expressed herein.  The
non-registration shall have no prejudice with respect to any rights, interests,
benefits and entitlements attached to the Parent Stock in accordance with the
Parent charter documents or the laws of its jurisdiction of incorporation.

SECTION 2.08.

Restricted Securities. The Shareholder understands that the Parent Stock is
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, the Parent Stock would be acquired in a transaction not involving a
public offering.  The Shareholder further acknowledges that if the Parent Stock
is issued to the Shareholder in accordance with the provisions of this
Agreement, such Parent Stock may not be resold without registration under the
Securities Act or the existence of an exemption therefrom.  The Shareholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

SECTION 2.09.

Legends.  It is understood that the Parent Stock will bear the following legend
or another legend that is similar to the following:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

SECTION 2.10.

Accredited Investor.  The Shareholder is an “accredited investor” within the
meaning of Rule 501 under the Securities Act.

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to the Parent that, except as set forth in
the Company Disclosure Schedule attached hereto (the “Company Disclosure
Schedule”), regardless of whether or not the Company Disclosure Schedule is
referenced below with respect to any particular representation or warranty:  





3




SECTION 3.01.

Organization, Standing and Power.  The Company is duly incorporated or
organized, validly existing and in good standing under the laws of the State of
Delaware and has the corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company, a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or on the ability of the Company to consummate the Transactions (a
“Company Material Adverse Effect”).  The Company is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary, except where the
failure to so qualify would not reasonably be expected to have a Company
Material Adverse Effect.  The Company has delivered to the Parent true and
complete copies of the articles of incorporation and bylaws of the Company, each
as amended to the date of this Agreement (as so amended, the “Company Charter
Documents”).  

SECTION 3.02.

Capital Structure.  The authorized share capital of the Company consists of One
Thousand (1,000) shares of common stock, no par value, of which One Thousand
(1,000) shares are issued and outstanding. No shares or other voting securities
of the Company are issued, reserved for issuance or outstanding. All outstanding
shares of the Company are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Company Charter Documents or any Contract (as defined in
Section 3.04) to which the Company is a party or otherwise bound.  There are no
bonds, debentures, notes or other indebtedness of the Company having the right
to vote (or convertible into, or exchangeable for, securities having the right
to vote) on any matters on which holders of Company Shares may vote (“Voting
Company Debt”).  Except as set forth on Schedule 3.02 of the Company Disclosure
Schedule, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Company is a party or by
which the Company is bound (i) obligating the Company to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any shares or capital stock or other equity interest in, the Company or any
Voting Company Debt, (ii) obligating the Company to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the shares or capital stock of the
Company.  

SECTION 3.03.

Authority; Execution and Delivery; Enforceability.  The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions.  The execution and delivery by the Company
of this Agreement and the consummation by the Company of the Transactions have
been duly authorized and approved by the Board of Directors of the Company and
no other corporate proceedings on the





4




part of the Company are necessary to authorize this Agreement and the
Transactions.  When executed and delivered, this Agreement will be enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency and similar laws of general applicability as to which the Company is
subject.  

SECTION 3.04.

No Conflicts; Consents.  

(a)

The execution and delivery by the Company of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

(b)

Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.

SECTION 3.05.

Taxes.  

(a)

The Company has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.

(b)

If applicable, the Company has established an adequate reserve reflected on its
financial statements for all Taxes payable by the Company (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such





5




deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.

(c)

For purposes of this Agreement:

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

SECTION 3.06.

RESERVED.   

SECTION 3.07.

Litigation.  Except as set forth on Schedule 3.07 of the Company Disclosure
Schedule, there is no action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility (“Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement or the Parent Stock or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Company Material Adverse Effect.  Neither the Company nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  

SECTION 3.08.

Compliance with Applicable Laws.  The Company is in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment, except for instances of noncompliance that, individually and in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  This Section 3.08 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.

SECTION 3.09.

Brokers; Schedule of Fees and Expenses.  Except for those brokers as to which
the Company and Parent shall be solely responsible, no broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.  

SECTION 3.10.

Contracts.  Except as set forth on Schedule 3.10 of the Company Disclosure
Schedule, the Company is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its





6




properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.

SECTION 3.11.

Title to Properties.  The Company does not own any real property.  The Company
has sufficient title to, or valid leasehold interests in, all of its properties
and assets used in the conduct of its businesses.  All such assets and
properties, other than assets and properties in which the Company has leasehold
interests, are free and clear of all Liens other than those Liens that, in the
aggregate, do not and will not materially interfere with the ability of the
Company to conduct business as currently conducted.

SECTION 3.12.

Reserved.

SECTION 3.13.

Reserved.  

SECTION 3.14.

Transactions With Affiliates and Employees.  Except as set forth in Schedule
3.14 of the Company Disclosure Schedule, none of the officers or directors of
the Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

SECTION 3.15.

Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to the Shareholders as a result of the Shareholders and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Parent Stock and the
Shareholders’ ownership of the Parent Stock.

SECTION 3.16.

Reserved.

SECTION 3.17.

Investment Company.  The Company is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.18.

Disclosure.  The Company confirms that neither it nor any person acting on its
behalf has provided the Shareholders or their respective agents or counsel with
any information that the Company believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed no later than four (4) business days after the Closing.  The Company
understands and confirms that the Parent will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Parent.  All disclosure provided to the Parent regarding the Company, its
business and the Transactions, furnished by or on behalf of





7




the Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

SECTION 3.19.

Reserved.   

SECTION 3.20.

Foreign Corrupt Practices.  Neither the Company, nor, to the Company’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

ARTICLE IV

Representations and Warranties of the Parent

The Parent represents and warrants as follows to the Shareholders and the
Company, that, except as set forth in the reports, schedules, forms, statements
and other documents filed by the Parent with the SEC and publicly available
prior to the date of the Agreement (the “Parent SEC Documents”), or in the
Disclosure Schedule attached hereto delivered by the Parent to the Company and
the Shareholders (the “Parent Disclosure Schedule”):

SECTION 4.01.

Organization, Standing and Power.  The Parent is duly organized, validly
existing and in good standing under the laws of the State of Florida and has
full corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”).  The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect.  The Parent has delivered to
the Company true and complete copies of the certificate of incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).  

SECTION 4.02.

Subsidiaries; Equity Interests.  The Parent does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.





8




SECTION 4.03.

Capital Structure.  The authorized capital stock of the Parent consists of One
Hundred Million (100,000,000) shares of common stock, par value $0.001 per
share, of which Seven Million One Hundred Eighty Seven Thousand Four Hundred
Ninety Eight (7,187,498) shares of Parent Stock are issued and outstanding
(before giving effect to the issuances to be made at Closing) and Five Million
(5,000,000) shares of preferred stock of which none are issued.  No other shares
of capital stock or other voting securities of the Parent were issued, reserved
for issuance or outstanding.  All outstanding shares of the capital stock of the
Parent are, and all such shares that may be issued prior to the date hereof will
be when issued, duly authorized, validly issued, fully paid and non-assessable
and not subject to or issued in violation of any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right under any provision of the Nevada Revised Statutes, the Parent Charter,
the Parent Bylaws or any Contract to which the Parent is a party or otherwise
bound.  There are no bonds, debentures, notes or other indebtedness of the
Parent having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Parent
Stock may vote (“Voting Parent Debt”).  Except in connection with the
Transactions, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the Parent.  As
of the date of this Agreement, there are no outstanding contractual obligations
of the Parent to repurchase, redeem or otherwise acquire any shares of capital
stock of the Parent.   The Parent is not a party to any agreement granting any
security holder of the Parent the right to cause the Parent to register shares
of the capital stock or other securities of the Parent held by such security
holder under the Securities Act.  The stockholder list provided to the Company
is a current stockholder list generated by its stock transfer agent, and such
list accurately reflects all of the issued and outstanding shares of the Parent
Stock as at the Closing.

SECTION 4.04.

Authority; Execution and Delivery; Enforceability.  The execution and delivery
by the Parent of this Agreement and the consummation by the Parent of the
Transactions have been duly authorized and approved by the Board of Directors of
the Parent and no other corporate proceedings on the part of the Parent are
necessary to authorize this Agreement and the Transactions. This Agreement
constitutes a legal, valid and binding obligation of the Parent, enforceable
against the Parent in accordance with the terms hereof.

SECTION 4.05.

No Conflicts; Consents.  

(a)

The execution and delivery by the Parent of this Agreement, does not, and the
consummation of Transactions and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation





9




or to loss of a material benefit under, or to increased, additional, accelerated
or guaranteed rights or entitlements of any person under, or result in the
creation of any Lien upon any of the properties or assets of the Parent under,
any provision of (i) the Parent Charter or Parent Bylaws, (ii) any material
Contract to which the Parent is a party or by which any of its properties or
assets is bound or (iii) subject to the filings and other matters referred to in
Section 4.05(b), any material Judgment or material Law applicable to the Parent
or its properties or assets, other than, in the case of clauses (ii) and (iii)
above, any such items that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Parent Material Adverse Effect.

(b)

No Consent of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Section 13 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and (B) filings under state “blue sky” laws, as
each may be required in connection with this Agreement and the Transactions.

SECTION 4.06.

SEC Documents; Undisclosed Liabilities.  

(a)

The Parent has filed all Parent SEC Documents since October 31, 2009 pursuant to
Sections 13 and 15 of the Exchange Act, as applicable.

(b)

As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(c)

Except as set forth in the Parent SEC Documents, the Parent has no liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) required by GAAP to be set forth on a balance sheet of the Parent or
in the notes thereto.  The Parent Disclosure Schedule sets forth all financial
and contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the Parent) due after the date hereof.  As
of the date hereof, all liabilities of the Parent have been paid off and shall
in no





10




event remain liabilities of the Parent, the Company or the Shareholders
following the Closing. The Parent shall take all actions necessary to effect the
foregoing, including but not limited to, finalizing any pay-off letters and
releases relating to the liabilities of the Parent such that the Parent, the
Company or the Shareholders shall have no liabilities at Closing.

SECTION 4.07.

Information Supplied.  None of the information supplied or to be supplied by the
Parent for inclusion or incorporation by reference in any SEC filing or report
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.  

SECTION 4.08.

Absence of Certain Changes or Events.  Except as disclosed in the filed Parent
SEC Documents or in the Parent Disclosure Schedule, from the date of the most
recent audited financial statements included in the filed Parent SEC Documents
to the date of this Agreement, the Parent has conducted its business only in the
ordinary course, and during such period there has not been:

(a)

any change in the assets, liabilities, financial condition or operating results
of the Parent from that reflected in the Parent SEC Documents, except changes in
the ordinary course of business that have not caused, in the aggregate, a Parent
Material Adverse Effect;

(b)

any damage, destruction or loss, whether or not covered by insurance, that would
have a Parent Material Adverse Effect;

(c)

any waiver or compromise by the Parent of a valuable right or of a material debt
owed to it;

(d)

any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by the Parent, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Parent Material Adverse
Effect;

(e)

any material change to a material Contract by which the Parent or any of its
assets is bound or subject;

(f)

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(g)

any resignation or termination of employment of any officer of the Parent;

(h)

any mortgage, pledge, transfer of a security interest in, or lien, created by
the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;

(i)

any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;





11




(j)

any declaration, setting aside or payment or other distribution in respect of
any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;

(k)

any alteration of the Parent’s method of accounting or the identity of its
auditors;

(l)

any issuance of equity securities to any officer, director or affiliate, except
pursuant to existing Parent stock option plans; or

(m)

any arrangement or commitment by the Parent to do any of the things described in
this Section 4.08.

SECTION 4.09.

Taxes.  

(a)

The Parent has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.

(b)

The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.

(c)

There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.

SECTION 4.10.

Absence of Changes in Benefit Plans.  From the date of the most recent audited
financial statements included in the Parent SEC Documents to the date of this
Agreement, there has not been any adoption or amendment in any material respect
by Parent of any collective bargaining agreement or any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Parent (collectively, “Parent
Benefit Plans”).  As of the date of this Agreement there are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Parent and any current or





12




former employee, officer or director of the Parent, nor does the Parent have any
general severance plan or policy.

SECTION 4.11.

ERISA Compliance; Excess Parachute Payments.  The Parent does not, and since its
inception never has, maintained, or contributed to any “employee pension benefit
plans” (as defined in Section 3(2) of ERISA), “employee welfare benefit plans”
(as defined in Section 3(1) of ERISA) or any other Parent Benefit Plan for the
benefit of any current or former employees, consultants, officers or directors
of Parent.   

SECTION 4.12.

Litigation.  Except as disclosed in the Parent SEC Documents, there is no Action
which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Parent Stock or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Parent Material Adverse Effect.  Neither
the Parent nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.

SECTION 4.13.

Compliance with Applicable Laws.  Except as disclosed in the Parent SEC
Documents, the Parent is in compliance with all applicable Laws, including those
relating to occupational health and safety, the environment, export controls,
trade sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.  Except as set forth in the
Parent SEC Documents, the Parent has not received any written communication
during the past two years from a Governmental Entity that alleges that the
Parent is not in compliance in any material respect with any applicable Law.
 The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.  

SECTION 4.14.

Contracts.  Except as disclosed in the Parent SEC Documents, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Parent taken
as a whole.  The Parent is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Parent Material Adverse Effect. At the
Closing, the Parent will have no assets or liabilities or any obligations
arising from any Contracts which would give rise to a liability in the future.

SECTION 4.15.

Title to Properties.  The Parent has good title to, or valid leasehold interests
in, all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which the Parent
has leasehold interests, are free and clear of all Liens except for Liens that,
in the aggregate, do not and will not materially interfere with the ability of
the Parent to conduct business as currently conducted.  The Parent has complied
in all material respects with the terms of all material leases to which it is a
party and under which it is in occupancy, and all such leases are in full force
and effect.  The Parent enjoys peaceful and undisturbed possession under all
such material leases.





13




SECTION 4.16.

Intellectual Property.  The Parent owns, or is validly licensed or otherwise has
the right to use, all Intellectual Property Rights which are material to the
conduct of the business of the Parent taken as a whole.  The Parent Disclosure
Schedule sets forth a description of all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole.  No
claims are pending or, to the knowledge of the Parent, threatened that the
Parent is infringing or otherwise adversely affecting the rights of any person
with regard to any Intellectual Property Right.  To the knowledge of the Parent,
no person is infringing the rights of the Parent with respect to any
Intellectual Property Right.

SECTION 4.17.

Labor Matters.  There are no collective bargaining or other labor union
agreements to which the Parent is a party or by which it is bound.  No material
labor dispute exists or, to the knowledge of the Parent, is imminent with
respect to any of the employees of the Parent.

SECTION 4.18.

Transactions With Affiliates and Employees.  Except as set forth in the Parent
SEC Documents, none of the officers or directors of the Parent and, to the
knowledge of the Parent, none of the employees of the Parent is presently a
party to any transaction with the Parent or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Parent, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

SECTION 4.19.

Internal Accounting Controls.  The Parent maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Parent has established disclosure controls and
procedures for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent is made known to the
officers by others within those entities.  The Parent’s officers have evaluated
the effectiveness of the Parent’s controls and procedures.  Since October 31,
2009, there have been no significant changes in the Parent’s internal controls
or, to the Parent’s knowledge, in other factors that could significantly affect
the Parent’s internal controls.

SECTION 4.20.

Solvency.  Based on the financial condition of the Parent as of the Closing Date
(and assuming that the closing shall have occurred but without giving effect to
any funding requirement of the Company or any of the Company’s subsidiaries),
(i) the Parent’s fair saleable value of its assets exceeds the amount that will
be required to be paid on or in respect of the Parent’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Parent’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted





14




by the Parent, and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Parent, together with the
proceeds the Parent would receive, were it to liquidate all of its assets, after
taking into account all anticipated uses of the cash, would be sufficient to pay
all amounts on or in respect of its debt when such amounts are required to be
paid.  The Parent does not intend to incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
payable on or in respect of its debt).

SECTION 4.21.

Application of Takeover Protections.  The Parent has taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Parent’s charter documents or
the laws of its state of incorporation that is or could become applicable to the
Shareholders as a result of the Shareholders and the Parent fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, the issuance of the Parent Stock and the Shareholders’ ownership of
the Parent Stock.

SECTION 4.22.

No Additional Agreements.  The Parent does not have any agreement or
understanding with the Shareholders with respect to the Transactions other than
as specified in this Agreement.

SECTION 4.23.

Investment Company.  The Parent is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.24.

Disclosure.  The Parent confirms that neither it nor any person acting on its
behalf has provided any Shareholder or its respective agents or counsel with any
information that the Parent believes constitutes material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing.  All disclosure provided to the Shareholders
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

SECTION 4.25.

Certain Registration Matters.  Except as specified in the Parent SEC Documents,
the Parent has not granted or agreed to grant to any person any rights
(including “piggy-back” registration rights) to have any securities of the
Parent registered with the SEC or any other governmental authority that have not
been satisfied.

SECTION 4.26.

Listing and Maintenance Requirements.  The Parent is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing of the
Parent Stock on the trading market on which the Parent Stock are currently
listed or quoted.  The issuance and sale of the Parent Stock under this
Agreement does not contravene the rules and regulations of the trading





15




market on which the Parent Stock are currently listed or quoted, and no approval
of the stockholders of the Parent is required for the Parent to issue and
deliver to the Shareholders the Parent Stock contemplated by this Agreement.

SECTION 4.27.

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Parent, its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Parent under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Parent of its Parent Stock and which has not been
publicly announced.

SECTION 4.28.

Foreign Corrupt Practices.  Neither the Parent, nor to the Parent’s knowledge,
any director, officer, agent, employee or other person acting on behalf of the
Parent has, in the course of its actions for, or on behalf of, the Parent (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

ARTICLE V

Deliveries

SECTION 5.01.

Deliveries of the Shareholders.  

(a)

Concurrently herewith the Shareholders are delivering to the Parent this
Agreement executed by the Shareholders.

(b)

At or prior to the Closing, the Shareholders shall deliver to the Parent:

(i)

certificates representing its Company Shares along with stock powers or a duly
executed affidavit of loss;  and

(ii)

this Agreement which shall constitute a duly executed share transfer power for
transfer by the Shareholders of their Company Shares to the Parent (which
Agreement shall constitute a limited power of attorney in the Parent or any
officer thereof to effectuate any Share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose).

SECTION 5.02.

Deliveries of the Parent.

(a)

Concurrently herewith, the Parent is delivering to the Shareholders and to the
Company, a copy of this Agreement executed by the Parent.





16




(b)

At or prior to the Closing, the Parent shall deliver to the Company:

(i)

a certificate from the Parent, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Parent Charter, Parent Bylaws and
resolutions of the Board of Directors of the Parent approving this Agreement and
the transactions contemplated hereunder, are all true, complete and correct and
remain in full force and effect;

(ii)

evidence of the resignation of Ken MacAlpine from all offices each holds with
the Parent and as directors of the Parent;

(iii)

evidence of the election of such directors of the Parent as shall have been
designated by the Shareholders effective upon the Closing;

(iv)

evidence of the election of such officers of the Parent as shall been designated
by the Shareholders effective upon the Closing;

(v)

such pay-off letters and releases relating to liabilities required in order to
result in the Company having no liabilities at Closing and such pay-off letters
and releases shall be in form and substance satisfactory to the Company;

(vi)

the Parent shall have entered into a separation agreement with Ken MacAlpine in
a form reasonably acceptable to the Company;

(vii)

if requested, the results of UCC, judgment lien and tax lien searches with
respect to the Parent, the results of which indicate no liens on the assets of
the Parent.

(c)

At or prior to the Closing, the Parent shall deliver to the Company and the
Shareholders an opinion from Parent’s legal counsel in form and substance
reasonably satisfactory to the Shareholders.

(d)

Promptly following the Closing, the Parent shall deliver to the Shareholders,
certificates representing the new shares of Parent Stock issued to the
Shareholders set forth on Exhibit A.

SECTION 5.03.

Deliveries of the Company.  

(a)

Concurrently herewith, the Company is delivering to the Parent this Agreement
executed by the Company.

(b)

At or prior to the Closing, the Company shall deliver to the Parent a
certificate from the Company, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Company’s Charter Documents and
resolutions of the Board of Directors





17




of the Company approving this Agreement and the Transactions, are all true,
complete and correct and remain in full force and effect.

ARTICLE VI

Conditions to Closing

SECTION 6.01.

Shareholders and Company Conditions Precedent.  The obligations of the
Shareholders and the Company to enter into and complete the Closing is subject,
at the option of the Shareholders and the Company, to the fulfillment on or
prior to the Closing Date of the following conditions.

(a)

Representations and Covenants. The representations and warranties of the Parent
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.  The Parent shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the Parent on or prior to the Closing Date.  The
Parent shall have delivered to the Shareholder and the Company, a certificate,
dated the Closing Date, to the foregoing effect.

(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Shareholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent or the Company.

(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since October 31, 2009 which
has had or is reasonably likely to cause a Parent Material Adverse Effect.

(d)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the Parent, on a fully-diluted basis, shall be as described in
Section 4.03.

(e)

SEC Reports.  The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.

(f)

OTCBB Quotation.  The Parent shall have maintained its status as a Company whose
common stock is quoted on the Over-the-Counter Bulletin Board and no reason
shall exist as to why such status shall not continue immediately following the
Closing.

(g)

Deliveries.  The deliveries specified in Section 5.02 shall have been made by
the Parent.  

(h)

No Suspensions of Trading in Parent Stock; Listing.  Trading in the Parent Stock
shall not have been suspended by the SEC or any trading market (except for any





18




suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Parent Stock shall have been at
all times since such date quoted for trading on a trading market.

(i)

Satisfactory Completion of Due Diligence.  The Company and the Shareholders
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Shareholders in their sole and absolute discretion.

SECTION 6.02.

Parent Conditions Precedent.  The obligations of the Parent to enter into and
complete the Closing are subject, at the option of the Parent, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Parent in writing.

(a)

Representations and Covenants.  The representations and warranties of the
Shareholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Shareholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and the Company on or prior to the Closing Date.  The Company
shall have delivered to the Parent, if requested, a certificate, dated the
Closing Date, to the foregoing effect.

(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Parent.

(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since September 30, 2010 which
has had or is reasonably likely to cause a Company Material Adverse Effect.

(d)

Deliveries.  The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Shareholders and the Company, respectively.  

(e)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the Company, on a fully-diluted basis, shall be described in Section 3.02.

(f)

Satisfactory Completion of Due Diligence.  The Parent shall have completed its
legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.





19




ARTICLE VII

Covenants

SECTION 7.01.

Public Announcements.  The Parent and the Company will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

SECTION 7.02.

Fees and Expenses.  All fees and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such fees or expenses, whether or
not this Agreement is consummated.  

SECTION 7.03.

Continued Efforts.  Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions, and
(b) take such steps and do such acts as may be necessary to keep all of its
representations and warranties true and correct as of the Closing Date with the
same effect as if the same had been made, and this Agreement had been dated, as
of the Closing Date.

SECTION 7.04.

Exclusivity.  Each of the Parent and the Company shall not (and shall not cause
or permit any of their affiliates to) engage in any discussions or negotiations
with any person or take any action that would be inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby.  Each of the Parent and the Company shall notify each other immediately
if any person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.

SECTION 7.05.

Filing of 8-K and Press Release.  The Parent shall file, no later than four (4)
business days of the Closing Date, a current report on Form 8-K and attach as
exhibits all relevant agreements with the SEC disclosing the terms of this
Agreement and other requisite disclosure regarding the Transactions.

SECTION 7.06.

Access.  Each Party shall permit representatives of any other Party to have full
access to all premises, properties, personnel, books, records (including Tax
records), contracts, and documents of or pertaining to such Party.

SECTION 7.07.

Preservation of Business.  From the date of this Agreement until the Closing
Date, the Company and the Parent shall operate only in the ordinary and usual
course of business consistent with their respective past practices (provided,
however, that Parent shall not issue any securities without the prior written
consent of the Company), and shall use reasonable commercial efforts to (a)
preserve intact their respective business organizations, (b) preserve the good
will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective  representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.





20




SECTION 7.08

Cancellation of Shares.

The parties hereby acknowledge and agree that the 5,000,000 shares of the
Parent’s common stock beneficially owned by Ken MacAlpine (“KM”), the Parent’s
Chief Executive Officers, Chief Financial Officer, Secretary, Treasurer and
Director and held by KIF Capital Corp., a corporation that KM has the sole
voting and dispositive power over the securities held for the account of, shall
be cancelled after the Closing but in no event later than 10 business days from
the Closing Date (the “Share Cancellation”). For the avoidance of doubt, the
number of shares of the common stock of Parent issued and outstanding at no time
during the occurrence of the Share Cancellation shall be less than 7,187,498
shares.




ARTICLE VIII

Miscellaneous

SECTION 8.01.

Notices.  All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given upon receipt by the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

If to the Parent, to:

Sombrio Capital Corp.

11500 Harry Hines Blvd. Ste #3

Dallas, Texas 75229 Telephone: 866-649-0075

Facsimile: ______________




With a Copy to:




[_________]

Telephone: [_________]

Facsimile: [_________]







Strathmore Investments

11500 Harry Hines Blvd. Ste #3

Dallas, Texas 75229 Telephone: 866-649-0075




with a copy to:

Sichenzia Ross Friedman Ference, LLP

61 Broadway, Suite 32

New York, New York 10006

Telephone: (212) 930-9700

Facsimile (212) 930-9725




SECTION 8.02.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company, Parent and the Shareholders.  No waiver of any default with respect to
any





21




provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.  

SECTION 8.03.

Replacement of Securities.  If any certificate or instrument evidencing any
Parent Stock is mutilated, lost, stolen or destroyed, the Parent shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Parent Stock.  If a replacement
certificate or instrument evidencing any Parent Stock is requested due to a
mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

SECTION 8.04.

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Shareholders, Parent and
the Company will be entitled to specific performance under this Agreement.  The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

SECTION 8.05.

Reserved.

SECTION 8.06.

Interpretation.  When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
 Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

SECTION 8.07.

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

SECTION 8.08.

Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.





22




SECTION 8.09.

Entire Agreement; Third Party Beneficiaries. This Agreement, taken together with
the Company Disclosure Schedule and the Parent Disclosure Schedule, (a)
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.

SECTION 8.10.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without reference to
principles of conflicts of laws.  Any action or proceeding brought for the
purpose of enforcement of any term or provision of this Agreement shall be
brought only in the Federal or state courts sitting in New York, New York, and
the parties hereby waive any and all rights to trial by jury.

SECTION 8.11.

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties.  Any purported assignment without such consent
shall be void.  Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.





23







IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.




The Parent:

SOMBRIO CAPITAL CORP.




By: /s/ David Bleeden

Name:  David Bleeden

Title:  Chief Executive Officer, Chief Accounting

          Officer, and President




The Company:

 STRATHMORE INVESTMENTS INC.

By: /s/ David Bleeden

Name:  David Bleeden

Title:   President

The Shareholders:

BEARHUNT INVESTMENTS, INC.










By: /s/ David Bleeden

Name:  David Bleeden

Title:    President










/s/ Paul Morrison

Name:  Paul Morrison








[Signature Page to Share Exchange Agreement]










EXHIBIT A




Shareholders of Strathmore Investments
















Name of Shareholder




Number of Company Shares Being Exchanged




Number of Shares of Parent Stock to be Received by Shareholder

Bearhunt Investments, Inc.

950

6,131,947

Paul Morrison

50

322,734

TOTALS

1,000

6,454,681








25


